Citation Nr: 1825586	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 15, 2002 to September 7, 2002; February 13, 2003 to December 30, 2003; and from May 30, 2007 to June 10, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

The Veteran's low back disorder was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
As an initial matter, the Board notes that the Veteran's service treatment records cannot be located.  In October 2009, a formal finding of unavailability was issued.  When a Veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367.  In part, such a heightened duty obligates VA to advise a Veteran to submit alternative forms of evidence in support of his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that his current low back disorder is the result of his active duty service.  Specifically, he has asserted that the combined physical demands of training and his military occupational specialty (MOS) as a military police officer have resulted in his low back disorder.  See December 2013 Notice of Disagreement; November 2014 Substantive Appeal.  The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) lists his MOS as military police.  

The Board notes that the Veteran has been diagnosed with displacement of his lumbar intervertebral disc.  See November 2012 Primary Care Note.  Additionally, moderate degenerative changes were confirmed through x-ray imaging.  See Undated Dr. Kalapp, D.C. Statement.  Accordingly, the Veteran has a current disability.  Davidson, 581 F.3d 1313,
 
In support of his claim, the Veteran submitted lay statements from fellow service members which attest to the physical requirements of his active duty service and observed low back symptomatology.  See May 2013 S. B. Correspondence (stating the Veteran carried 60 pound loads up to 10 miles during training, worked 12 hour shifts wearing heavy body armor and duty belts as a military police officer, and he witnessed the Veteran deal with increasing back pain); July 2013 R. H. Correspondence (stating the Veteran was required to undergo extreme physical challenges and has complained of back pain since service).  Additionally, the Veteran's mother, a registered nurse, submitted a statement that he did not have any pre-existing back or health issues prior to entering the military.  See June 2013 E. A. Correspondence.

In an undated correspondence, received by the Board in July 2013, the Veteran's chiropractor, Dr. Kalapp stated the he first treated the Veteran in March 2010.  See Undated Dr. Kalapp, D.C. Statement.  X-ray imaging confirmed moderately degenerative changes of the Veteran's spine.  Id.  Dr. Kalapp opined that the Veteran's low back disorder was most likely caused by his military service.  Id.  In support of this opinion, he rationalized that all of the training and events the Veteran underwent in service abused his back, and the Veteran's history and condition is consistent with other post-military patients.  Id.  The Board finds this opinion to be both competent and credible, as it is supported by a rationale, specifically that the Veteran's in-service physical requirements caused his low back disorder.  Id.; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

In a June 2013 statement, the Veteran's private physician, Andrew Kahn, M.D., noted that he had treated the Veteran's chronic low back pain and herniated disc in his lumbar spine since December 2011.  See June 2013 Andrew Kahn, M.D., Statement.  The physician opined that it is very possible that the Veteran's in-service duties and training activities played a role in his chronic low back pain.  Id.

The Board acknowledges that in a May 2009 post-deployment health reassessment, the Veteran did not state that he was suffering from back pain.  In his substantive appeal, the Veteran clarified that he answered the questionnaire according to how he felt at that specific point in time.  See November 2014 VA Form 9.  Accordingly, the May 2009 health reassessment forms an inadequate foundation upon which to base a denial of entitlement to service connection for a low back disorder.

In sum, the Veteran has been diagnosed with a low back disorder.  This diagnosis has been attributed by competent medical evidence to his active duty service.  Although there is conflicting medical evidence, the Board finds that, at the least, the evidence for and against the claims is in relative equipoise.

When the evidence for and against a claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for a low back disorder is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


